Citation Nr: 1526286	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  09-50 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer of the right chest, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1960 to April 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi. 

The Veteran testified at a March 2015 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a history of basal cell and squamous cell carcinoma of the right chest.  Over the course of his treatment history, the Veteran has had at least three occurrences in 1992, 2007, and 2012. 

The Veteran asserts that the skin cancer is related to ionizing radiation exposure during active service.  The Veteran reported that a treating physician, Dr. P, told him that his in-service radiation exposure was related to his skin cancer.  However, no formal opinion is of record.  The Veteran should be provided an opportunity to provide this information, if it can be obtained.  Presently, the record contains no statements from any treating source regarding the etiology of the skin cancer.  Such an opinion could be helpful to the Veteran's claim. 

Based on the Veteran's contentions of nexus, VA conducted a search for service records related to radiation exposure.  In searches conducted in 2008, VA located no information.  However, in lieu of this information, a radiation dose estimate was provided by the Department of the Air Force Radiation Program Operations Chief in June 2009.  The Chief estimated that over a four year period, the Veteran's estimated maximum total effective dose equivalent (TEDE) for external and internal exposure from nuclear debris collection activities was approximately 1.68 rem. Rem is a unit of radiation dosage, and is also referred to as the roentgen equivalent man.  The Chief based the June 2009 dose estimate on six flight missions noted in the Veteran's military personnel records.  

In March 2012, the Under Secretary of Health made an opinion as to nexus based, in part, on the Air Force dose estimate.  The Under Secretary opined that "it is unlikely that the Veteran's basal cell carcinoma of the skin of the chest area can be attributed to radiation exposure while in military service."  In addition to the dose estimate, the Under Secretary relied on a position statement from the Health Physical Society.  The Health Physical Society reported that with "dosages below 5 to 10 rem, including occupational and environmental exposures, risks of health effects are either too small to be observed or are nonexistent."  

At the March 2015 hearing, the Veteran testified that he went on at least six additional air sampling missions of varying duration than what is reflected by the current record.  There is no documentation of these missions since they were classified missions.  Since the Veteran's testimony indicates additional ionizing radiation exposure than is reflected in the current dose estimate, the Board finds the original dose estimate is inaccurate.  Accordingly, the Board finds that a dose estimate considering the Veteran's hearing testimony, and another opinion regarding nexus between ionizing radiation and skin cancer must be prepared based on the Veteran's complete history of in service ionizing radiation exposure. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to obtain a formal medical nexus opinion from Dr. P. or any other appropriate treating professional, and associate that opinion, if available, with the record.   At the hearing, the Veteran indicated that a treating physician, Dr. P., made statements to him that the skin cancer was related to 
in service ionizing radiation exposure.  See Hearing Transcript, 18.  

2.  Forward the claims file to the Under Secretary of Health to prepare a dose estimate, to the extent feasible, based on available methodologies, and then to the Under Secretary of Benefits for a medical opinion.  

The dose estimate should take into account the Veteran's entire history of exposure to ionizing radiation as reported in the Veteran's March 2015 hearing testimony. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



